Citation Nr: 1020747	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  04-33 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and March 2003 rating 
decisions of the Nashville, Tennessee Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied service 
connection for heart disease; determined that new and 
material evidence had not been received to reopen a service 
connection claim for PTSD; and increased the Veteran's 
evaluation for histoplasmosis with COPD, to 10 percent, 
effective September 25, 2002.

In July 2006, the Board remanded the case for further 
development.

In March 2008, the Board, in pertinent part, reopened the 
service connection claim for PTSD, and remanded the issue of 
service connection on a direct basis for further development.

In June 2008, the case was remanded again, and it has since 
returned to the Board for further appellate consideration.

In May 2010, the Board received additional evidence not 
pertinent to the instant appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for PTSD, which he 
attributes to his period of military service.  Establishing 
service connection for PTSD currently requires: (1) medical 
evidence diagnosing PTSD (the provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV)); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009); see Cohen v. Brown, 10 Vet. App. 128 (1997).
The Veteran's primary assertion is that he was attached to 
the "A" Company, 6th Army Honor Guard at the Presidio in San 
Francisco, and was assigned to recover body parts and debris 
of Pacific Air Lines Flight #773 in May 1964.  As a member of 
the Honor Guard, he also asserts that he was assigned to 
funeral/burial detail, and was the Pall Bearer In Charge in 
over 3,000 military funerals.  He further asserts that he 
participated in classified missions both overseas and 
stateside.  

In support of his claim, the Veteran submitted an internet 
article titled, "The Crash of Pacific Air Lines Flight 
#773," which indicates that such crash took place on May 7, 
1964.  He also submitted an internet article titled "The 
Passenger List of Pacific Air Lines Flight #773," which 
provides information about the passengers who were on the 
civilian plane when it crashed.

Moreover, the Veteran submitted a buddy statement dated in 
May 2009 from N.P. who indicated that he met the Veteran when 
he was stationed at Presidio of San Francisco in the Sixth 
Army Honor Guard.  N.P. stated that, at that time, he was an 
Operation Clerk, but that such position did not exclude him 
from performing other duties, such as providing Honor Guard 
for military funerals.  He indicated that he performed 
approximately 3500 funerals in 1964 and more in the following 
year.  N.P. also recalled being assigned to cleanup the 
aftermath of the Pacific Air Line Crash Flight #773.

The Board also observes that the service personnel records 
show that the Veteran obtained secret security clearance in 
June 1964.  

The record contains diagnoses of PTSD, however it is unclear 
whether such diagnoses are based on a verified stressor.  
While the Veteran was diagnosed with mild PTSD in June 1998 
after reporting the claimed stressors of burial detail and 
the crash cleanup, the Board also observes that he had been 
undergoing group psychotherapy since 1990 because of 
relationship problems.  As such, the Board finds that a VA 
examination is necessary to clarify whether any current 
diagnosis of PTSD is based on the claimed stressors of being 
assigned to cleanup the aftermath of the Pacific Air Line 
Crash Flight #773, being assigned to funeral/burial detail, 
and/or being sent on secret classified missions.  The Veteran 
has yet to undergo a VA "PTSD" examination.    

In light of the foregoing, and the VA's duty to assist the 
Veteran in the development of facts pertinent to his claim, 
as mandated by 38 U.S.C.A. § 5107(a) (West 2002), the case is 
remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
Veteran to be afforded a VA psychiatric 
examination to determine whether he meets 
the diagnostic criteria for PTSD based on 
verified stressors.  The AMC must specify 
for the examiner the stressors of picking 
up the aftermath of the crash of Pacific 
Air Lines Flight #773, participating in 
funeral/burial details, and being sent on 
secret classified missions are the only 
events that may be considered.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether the 
alleged stressor found to be established 
by the record by the AMC was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and the in-service stressor found to be 
established by the record and found to be 
sufficient to produce PTSD by the 
examiner.  

The examiner should reconcile any opinion 
with the service treatment records; 
service personnel records; post-service 
medical evidence, to include an October 
1965 VA examination report, a March 1992 
VA treatment note, a June 1998 VA 
psychology progress note, a May 2001 VA 
psychiatry note, and a June 2002 
"Medical Assessment of Ability to Do 
Work-Related Activities" report; the 
Veteran's contentions; internet and 
newspaper articles; and a May 2009 buddy 
statement from N.P.

If a psychiatric diagnosis other than 
PTSD is rendered, the examiner is 
requested to provide an opinion as to 
whether there is a 50 percent probability 
or greater that such disability is 
related to the veteran's military 
service.

The examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  

2.  The AMC should re-adjudicate the 
Veteran's service connection claim for 
PTSD.  If the decision remains in any way 
adverse to the Veteran, provide him and 
his representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is 
notified by the AMC/RO; however, the Veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2009).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



